Citation Nr: 1722682	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  14-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased initial rating for dermatitis, currently evaluated as zero percent disabling. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from December 1990 to June 1991, with additional reserve service.  The Veteran served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a hearing before a decision review officer in June 2015, as well as a hearing before the undersigned Veterans Law Judge in April 2016.  The informal conference report and hearing transcript are associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to increased rating for dermatitis is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for service connection on a secondary basis for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran asserts that service connection is warranted because his hypertension is either related to service or to his service-connected disabilities.  See December 2016 Notice of Disagreement.  As the Veteran reports that his hypertension did not start until about 2014, and the record does not indicate that his hypertension began during service, the Board addresses only the secondary service connection argument herein.  See October 2016 VA Examination at 1. 

The evidence establishes that the Veteran has a current diagnosis of hypertension.  See October 2016 VA Examination at 1.  Further, the Board notes that the Veteran is service-connected for obstructive sleep apnea.  Thus, the crux of this issue lies with establishing a medical nexus between obstructive sleep apnea and hypertension. 

The Veteran was afforded a VA examination in October 2016 to assess his hypertension.  In the examination report, the examiner offered a negative nexus opinion on a direct basis, but failed to opine if his hypertension could be caused by the his service-connected sleep apnea.  However, according to the American Heart Association, high blood pressure is commonly associated with sleep apnea.  American Heart Association, Sleep Apnea and Heart Disease, Stroke, available at http://www.heart.org/HEARTORG/Conditions/More/MyHeartandStrokeNews/Sleep-Apnea-and-Heart-Disease-Stroke_UCM_441857_Article.jsp#.WUFMJjaweUl.  In addition, the National Center for Biotechnology Information also reports that sleep apnea is a recognized cause of secondary hypertension.  National Center for Biotechnology Information, Obstructive Sleep Apnea and Hypertension: Mechanisms, Evaluation, and Management, available at https://www.ncbi.nlm.nih.gov/pubmed/18367017.

In light of the Veteran's current diagnosis of hypertension, his history of service-connected sleep apnea, and the information contained on the American Heart Associations' and National Center of Biotechnology Information's websites, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension was caused by his service-connected sleep apnea, and that service connection is thus warranted. 

 
ORDER

Entitlement to service connection for hypertension is granted. 


REMAND

In January 2017, the RO received a timely Notice of Disagreement with the November 2016 rating decision's evaluation of the Veteran's dermatitis.  See January 2017 VA Form 21-0958.  As no Statement of the Case (SOC) has been furnished, one must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the Veteran's claim for an increased rating for dermatitis.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B , 7112 (West 2016).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


